department of the treasury internal_revenue_service washington d c dec tax_exempt_and_government_entities_division uniform issue list tbh ht tb kk e e ex ee legend taxpayer a individual b individual c amount d plan e company m dear kk this is in response to a request submitted on your behalf by your authorized representative by letter dated date for a ruling to waive the day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representation have been submitted under penalties of perjury to support the ruling_request individual b an employee of company taxpayer a was a participant in plan e m convinced taxpayer a to roll over amounts due him under plan e into an individual_retirement_arrangement ira at company m on date taxpayer a withdrew said amounts from plan e and received a lump sum distribution of amount d less federal withholding notify taxpayer a of the 60-day rollover period taxpayer a that taxes would be withheld from her distribution plan e is an arrangement defined in sec_457 of the code individual b also failed to advise individual b did not prior to the expiration of the 60-day rollover period prescribed in sec_402 a of the code on date taxpayer a who has an extensive history of health problems including esophageal cancer was admitted to a kak page hospital for exploratory surgery the effects of the surgery and treatments in combination with the mental anguish resulting from the recent loss of several close family members rendered her unable to consummate the rollover of her funds received from plan e within the 60-day period upon recovering from her surgery and treatment taxpayer a promptly contacted individual c on or about date individual c then promptly commenced legal research to ascertain if there was a basis for seeking a waiver of the 60-day rollover rule is still holding the funds received from the distribution from plan e taxpayer a upon receiving a waiver of the 60-day rollover rule taxpayer a will promptly deposit amount d into an ira at company m based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_402 of the code sec_457 of the code provides that any amount of compensation deferred under an eligible_deferred_compensation_plan as defined in sec_457 of the code and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or other beneficiary in the case of a plan of an eligible_employer described in sec_457 of the code and is paid or otherwise made available to the participant or other beneficiary in the case of a plan of an eligible_employer described in sec_457 of the code sec_457 and b of the code respectively describe eligible employer’ as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and as any other organization other than a governmental_unit exempt from tax under this subtitle sec_457 of the code concerning rules applicable to rollovers from compensation plans of state and local governments and tax-exempt organizations provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution within the meaning of sec_402 of the code and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 of the code then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid kee page sec_457 of the code provides that the rules of paragraphs through and of sec_402 of the code and sec_402 of the code shall apply for purpose of subparagraph a above sec_402 of the code provides in relevant part that an eligible_retirement_plan includes an individual_retirement_account described in sec_408 of the code or an individual_retirement_annuity described in sec_408 of the code in general sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed subparagraph b provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date code are eligible for the waiver under sec_402 of the revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a mistake on the part of individual b by not informing taxpayer a of the 60-day requirement in addition taxpayer a has demonstrated that she was unable to complete the transaction based upon her extensive hospitalization and accompanying mental anguish the failure to deposit amount d into an ira within the 60-day rollover period was beyond the reasonable control of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_402 of the code as made applicable to a plan described in sec_457 of the code under sec_457 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d to an ira provided all other requirements of sec_402 of the code except the 60-day requirement kk page are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at please address all correspondence to sincerely yours trane uo maen frances v sloan manager technical group t3 employee_plans enclosures deleted copy of this letter notice of intention to disclose notice
